IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,956-01


                      EX PARTE JIM JACK THOMPSON III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13-0520-K26A IN THE 26TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to sixty years’ imprisonment. The Third Court of Appeals affirmed his

conviction. Thompson v. State, 03-14-00371-CR (Tex. App.—Austin Oct. 21, 2015)(not designated

for publication).

        Applicant contends that his trial counsel rendered ineffective assistance by failing to

challenge extraneous evidence and by failing to properly review the findings of Dr. Cantu prior to

calling him as a witness. Applicant also contends that appellate counsel was ineffective and that a
                                                                                                       2

juror failed to disclose information that tended to demonstrate his bias.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

has filed an order designating issues and ordering affidavits. It appears that Mr. Hines has submitted

an affidavit in response to Applicant’s claims, but this Court has not received an affidavit from Mr.

Ranc.

        It appears Applicant is represented by counsel. If the trial court elects to hold a hearing, it

shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented

by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE

CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings regarding whether the

performance of appellate counsel was deficient and harmed Applicant. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 3, 2018
Do not publish